Appeals from two orders of the Family Court of Clinton County (Lawliss, J.), entered July 17, 2007, which, in a proceeding pursuant to Family Ct Act article 10, among other things, issued an order of protection.
Tina J. is the mother of the subject child (born in 1993) and is not a party to this neglect proceeding against respondent, the child’s father. Respondent consented to an order finding Samantha H. and another child to be neglected. Following a dispositional hearing, Family Court issued an order placing Samantha BL in petitioner’s custody. In connection with that order, the court also entered an order of protection directing Tina J. to refrain from communicating with and stay 1,000 feet away from the child except during periods of supervised visitation (see Family Ct Act § 1056). The order of protection was to remain in effect until December 28, 2007.
Tina J. now appeals, as limited by her brief, from only the order of protection. That order, however, has both expired by its own terms and been superseded by a subsequent order of protection that directs Tina J. to stay away from the child at all times, with no visitation permitted. Accordingly, this appeal is moot and must be dismissed (see Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; Matter of Marcel S., 15 AD3d 808, 809 [2005]).
Mercure, J.P., Spain, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.